Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 24 November 1823
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much respected Sir,
Brinley Place, Roxbury
Nov. 24.  1823.
On the 22d. inst. I visited the venerable John Adams, at his seat in Quincy and was honored by the permission of reading your very interesting letter to him, on the subject of the treacherous publication of the Cunningham correspondence.This generous act of distinguished magnanimity & illustrious friendship, has not only poured the balm of consolation into the bosom of an aged & grossly outraged patriot, who is trembling on the brink of the grave, and cheered his numerous friends, but rendered you, if possible still Dearer to evry citizen. It is Epimanondas extending his shield over the assailed Pelopidas;—the spontaneous development, in all the ardour and vigor of youth, of that lofty friendship, formed in the times of our greatest perils, but which subsequent political dissensions, it was supposed, had obliterated; and that circumstance having been seized upon by full malignity, to send to their tombs, as implacable enemies, two of the only three surviving signers of the Declaration of Independence, renders this voluntary pledge of unabated esteem, still more glorious.Believing with evry other person, who has seen on heared of your letter, that it is highly important it should be published, I suggested it to Mr. Adams, who replied, that he had not permission to do so, or would it be delicate for him, even to request it, as its character was altogether personal, but that posterity would see it, & know on what kind terms they lived. I duly appreciated his exalted motives, but sincerely hope you will excuse the freedom of a disinterested person for asking the favor of taking a copy for that purpose. I am aware that you may think, I have no right to solicit such a permission, but trust, you will impute my conduct to the proper cause,—that of affording to the people, an opportunity of appreciating by a perusal of the communication, the value of such high minded attachments & the luxury of possessing one of the most beautiful specimens of literature.While, with the utmost diffidence I request this indulgence, I am confident that an acquiessence, will be considered, as one of the greatest favors you can extend to your fellow citizens; for it will be to them & all future generations, an imposing lesson, amidst periods of of civil discord,—a triumphant example of honest principles and accordant actions,—and an everlasting monument to the holiness of friendship & the sacredness of confidential intercourse.—I have the honor to be, with the highest veneration, your most obt. Sert.H. A. S. Dearborn